NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



WELBLEN HOLDINGS, LLC,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-2463
                                   )
D. JAY FELDMAN,                    )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 16, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Steven Scott Stephens, Judge.

Ronald J. Russo, Tampa and Bruce W.
Barnes, Safety Harbor, for Appellant.

John V. Trujillo, Jr., Tampa, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.